UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ ﻿ 26 April 2013 Pearson plc Results of Annual General Meeting 2013 Pearson plc held its annual general meeting for shareholders at 12 noon today. All resolutions set out in the Company's Notice of Annual General Meeting dated 21 March 2013 were proposed and approved on a poll. The total number of votes received for each resolution is set out below. The Company's issued share capital on 26 April 2013 was 817,486,902 ordinary shares of 25p each. The proportion of the Company's issued share capital represented by those votes cast is approximately 70.19%. Resolution No. (as noted on the proxy form) Shares For and Discretionary Shares Against Shares marked as Votes Withheld/ Abstentions 1. To receive the 2012 report and accounts 2. To declare a final dividend 3. To re-elect David Arculus 4. To re-elect Vivienne Cox 5. To re-elect Will Ethridge 6. To re-elect Robin Freestone 7. To re-elect Susan Fuhrman 8. To re-elect Ken Hydon 9. To re-elect Josh Lewis 10. To re-elect John Makinson 11. To re-elect Glen Moreno 12. To reappoint John Fallon 13. To approve the report on directors' remuneration 14. To reappoint the auditors 15. To determine the remuneration of the auditors 16. To authorise the company to allot ordinary shares 17. To waive the pre-emption rights 18. To authorise the company to purchase its own shares 19. To approve the holding of general meetings on 14 clear days' notice PEARSON plc  Date:26 April2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
